            Case 1:19-cr-00373-PGG Document 51 Filed 09/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                    :

vs.                                         :              19 Cr. 373 (PGG)

MICHAEL AVENATTI,                           :

            Defendant.             :
___________________________________


             DECLARATION OF SCOTT A. SREBNICK, ESQ., IN SUPPORT
               OF DEFENDANT AVENATTI’S MOTION FOR ISSUANCE
              OF RULE 17(C) SUBPOENA DUCES TECUM TO NIKE, INC.

       I, Scott A. Srebnick, Esq., pursuant to 28 U.S.C. §1746, declare under penalty of perjury

that the following is true and correct to the best of my knowledge and belief:

       1.       I am a member of the law firm of Scott A. Srebnick, P.A., co-counsel for

Defendant Michael Avenatti in this case.

       2.       I submit this Declaration in support of Mr. Avenatti’s Motion for issuance of a

Rule 17(c) subpoena duces tecum to the Custodian of Records of Nike, Inc.

       3.       Attached as Exhibit 1 to this Declaration is a proposed subpoena duces tecum

to be served upon the Custodian of Records of Nike, Inc.

       4.       Attached as Exhibit 2 to this Declaration are various Nike text messages

produced by the government in discovery (with agreed-upon redactions).

Dated: September 6, 2019

                                                    /s/Scott A. Srebnick
                                                    Scott A. Srebnick




                                                1
        Case 1:19-cr-00373-PGG Document 51 Filed 09/06/19 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2019, I caused a true and correct copy

of the foregoing to be served by electronic means, via the Court’s CM/ECF system,

on all counsel registered to receive electronic notices.

                                        /s/Scott A. Srebnick
                                        Scott A. Srebnick




                                           2
Case 1:19-cr-00373-PGG Document 51-1 Filed 09/06/19 Page 1 of 5




               EXHIBIT 1
Case 1:19-cr-00373-PGG Document 51-1 Filed 09/06/19 Page 2 of 5
Case 1:19-cr-00373-PGG Document 51-1 Filed 09/06/19 Page 3 of 5
Case 1:19-cr-00373-PGG Document 51-1 Filed 09/06/19 Page 4 of 5
Case 1:19-cr-00373-PGG Document 51-1 Filed 09/06/19 Page 5 of 5
Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 1 of 6




               EXHIBIT 2
                Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 2 of 6


                                                                             (John Stovall)
      To:      Jamal James        211212017   211212017 9:28:25 PM     Freedman will cover the 1 Ogrand, I agree once the deaf is done the well is dry, I think they will agree
                                                                       to that The         deal is the         kid, He will stay with the
      To:      Carlton Debose
      From;      Jamal James      2/1212017   2112/2017 9:29:31 PM     Freedman had originally told me that he thinks               feel like this takes away from them ff the
                                                                       kid who normally would go home and play for               stays and play with them. Is he staying with
      To:      Carlton Debose                                                   now Sto?
      From:      Carlton Debose   2112/2017   2/12/2017 9:29:33 PM     What does It have to do with Freedman though?

      To:      Jamal James
      From:      Carlton Debose   2112/2017   2/1212017 9:31:03 PM     Butitwill get to the end of being done (trust me on this one) and Mel will come back to you all and
                                                                       say, we're close but I need XYZ.
      To;      Jamal James
      To:      Jamal James        211212017   2/12/2017 9:33:47 PM               handler had him with the l       last year.       goes to school in Ca IL I think freedman
                                                                       would return him to the l       . They may have too many bigs without it and       may not play.
      To:      Carlton Debose

      From:      Jamal James      211212017   2112/2017 9:37:37 PM     Gary first check= $36K

      To:      Carlton Debose

      From:      Carlton Debose   2/1212017   211212017 9:39:39 PM     30 goes to that team, Period. And he can't bullshit and say that It was going to go to the other teams.
                                                                       Ifs bullshlt be that 17u has 4 stops of ffigh1s and hotels before their next check
      To:      Jamal James
      From:      Jamal James      2/1212017   2112/2017 9:40:47 PM     Ok 3 stops this year though right?

      To:      Carlton Debose
      From:      Jamal James      211212017   2/12/2017 9:41 :10 PM    He wont even have to spend anything for Cali

      To:      Carlton Debose
      From:      Jamal James      2112/2017   211212017 9:41:30 PM     Kids should be able to be on their own session 4 right?

      To:      Carlton Debose
      From:      Carlton Debose   2112/2017   211212017 9:43:33 PM     Oh shit You're right Duh, Wasn't thinking, Yes he can afford that 30k

      To:      Jamal James
      To:      Jamal James        2/1212017   2112/2017 9:51:23 PM     IMO we get the check from Gary and give it to Mel/Freedman. I don't want any Bs from anyone,

      To;      Carlton Debose

      From:      Jamal James      2112/2017   211212017 9:52:10 PM     I'll take it a step further can we redirect the payment to Freedman?

      To:      Carlton Debose

      From:      Jamal James      2/12/2017   2/1212017 9:52:18 PM     From AP?

      To:      Carlton Debose
      From:      Carlton Debose   2112/2017   211212017 9:53:43 PM     No, Would have to be set up as a vendor, G knows how this is supposed to go. Let Freedman know
                                                                       that the check is coming to G. Give himX amount of days for the check to clear in his account Jamal
      To:      Jamal James                                             to G: write him a check for 30K
      From:      Jamal James      2/1212017   2/1212017 9:54:18 PM     Ok

      To:      Carlton Debose

      From:      Jamal James      2/1212017   2112/2017 9:55:27 PM     CD how does this impact Mike Law (if at all), just curious?

      To:      Carlton Debose
      From:      Carlton Debose   2/12/2017   211212017 10:11: 15 PM   Need you two to meet with him while you're in LA. Meet with just you two and Mike. Tell him that I told
                                                                       you two to meet with him. After that everything will be fine. He hates Mel but he's a soldier and will do
      To:      Jamal James                                             what we need him to do

      From:      Jamal James      2/1212017   21121201710:11:54 PM     Ok, can you prime him?

      To:      Carlton Debose
      From:      Carlton Debose   2/1212017   211212017 10:42: 16 PM   Yes, What day are you planning to visit With him?

      To:      Jamal James


      From:      Jamal James      2113/2017   2/13/201712:31:45AM      Wednesday or Thursday

      To:      Carlton Debose


      From:      Jamal James      211312017   2/1312017 12:32:00 AM    Also can we get AP to give Gary his whole payment?

      To:      Carlton Debose
      From:      Carlton Debose   211312017   2/1312017 12:58:16 AM    Why would Gary need his whole payment

      To:      Jamal James
      From:      Jamal James      2/1312017   2/1312017 1:07:48 AM     Just listened to it Typical Gary smh, I gave Gary the layout plain and simple. I even told him that
                                                                       we've discussed this internally (because you know the "I need to talk to Carlton about this" statement
      To:      Carlton Debose                                          came up), I told him we're looking atthis from an overall brand perspective and that we basically need
                                                                       to make this happen.
      From:      Jamal James      2/13/2017   2/13/20171:10:31 AM      I gave him the layout and even told him In good faith I'd exercise his option, At this point I'm ready to
                                                                       remove the perception of this being a choice for him. Agree or no?
      To:      Carlton Debose
      From:      Carlton Debose   211312017   2/13/20171:12:31 AM      You've been nicer than I would have been, Also break the news lo him that EVERYONE was gone
                                                                       until you moved in and saved him from himselt
      To:      Jamal James




                                                                                                                                                    USAO373_00046131
Produced Subject to FRCP 6(e)                                                                                                                                   NCBB-0009556
FOIA Confidential Treatment Requested
                Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 3 of 6


                                                                            (John Stovall)
      From:      Jamal James      2/13/2017   2/13/20171:22:05 AM     CD can you do me a favor and simply text him "Jamal gave you the layout right?"

      To:      Carlton Debose
      From:      Carlton Debose   2/13/2017   2113/2017 1:25:02 AM    Will do It now.

      To:      Jamal James
      From:      Carlton Debose   2113/2017   2113/2017 1:39:00 AM    G, I'm cooking dinner for my family and then have some work to do for some meetings tomorrow.
                                                                      Jamal gave you the same layout that he gave me on Fri. I caught and understood ttall. Meet with him
      To:      Jamal James                                            and ask all the questions that you need and then we can all follow up afterwards
      From:      Carlton Debose   2113/2017   2/1312017 1:39:29 AM    Does that work?

      To:      Jamal James
      From:      Jamal James      2/13/2017   2/13120171:55:52 AM     I'm out at dinner. Will listen on the way home.

      To:      Carlton Debose
      From:      Jamal James      2113/2017   211312017 1:57:10 AM    FWd: Are you guys doing 30k spring/ and summer? Just wanted the Rivers deal matched. He was
                                                                      doing 30k for spring and said ifwe show up at the 2 events and Etops Memorial Day then he will
      To:      Carlton Debose                                         repeat the deal for the summer. So yes he would do 60kbutcontractwas limited to spring because he
                                                                      wanted to make sure we were going to go.
      From;      Jamal James      2113/2017   2113/20171:57:27 AM     Freedman just sent me that! □e

      To:      Carlton Debose
      From:      Carlton Debose   2113/2017   2/1312017 2:04:50 AM    Like I said to you guys earlier. If he wants to acknowledge when he talked to you the other day that
                                                                      NIKE is better than adidas then obviously we shouldn't be paying the same amount Now if you look at
      To:      Jamal James                                            Gary's money and let him knowhow much he has to give them out of the money then by all means
                                                                      have atit.
      From:      Carlton Debose   2/13/2017   211312017 2:12:27 AM    But I'm justtelllng everyone from jump streetthat I'm not giving any where close to 60k out of my
                                                                      budget to get them with Gary. To where I would be giving G his contract money and letting him rock
      To:      Jamal James                                            with that and then give them money as well?! Nope. No chance. It will be minimal what I give them
                                                                      outside of G's deal.
      From:      Jamal James      211312017   2/13/2017 2:16:16 AM    With you 100%

      To:      Carlton Debose
      From:      Carlton Debose   2/13/2017   2113/2017 2: 16:38 AM   OK deal

      To:      Jamal James

      From:      Jamal James      211312017   211312017 3:50:35 AM    Fwd: I apologize in advance for this long text Just want to fully explain my mental and financial
                                                                      process---
      To:      Carlton Debose                                         ln response, I sent a text previously saying the Adidas 30k was for spring travel. That was for 2 trips
                                                                      plus regional event in LA. Nike has 3 out of state events in spring. Adidas has 2 out of state events in
                                                                      spring. It's 30k for 4 trips with Nike. Adidas was 30k for 2 trips. I am not looking for a better deal from
                                                                      you Justto match the existing one in terms of travel given the number of events. I am going out of
                                                                      pocket to pay Rivers back and to keep Mel sane. That will personally cost me 25-30k. I figure 5-10k
                                                                      for Rivers and 20k total for MeL I am budgeting 20k per trip with the entourage of hangers on and
                                                                      parent needs. Adidas I am out another 10k total for the 2 trips al20k each. 40k-30k= 10k. With the
                                                                      Nike deal I will be out 50k for 4 trips. 80k-30k=50k. So the total out of pocket will be the 50k plus 25-
                                                                      30 on the Rivers/Mel piece. That's 75-80k out of pocket total with the Nike deal vs 30k out of pocket
                                                                      with the Adidas deal (no payback). I am totally fine with putting my own money in, I just want to limit it
                                                                      to 50k at most Again, I am not asking for you to beat or even match the Adidas deal. I am just asking
                                                                      for a closer match in the equivalent travel. I really think my commltmentto put in an additional 50k
                                                                      shows some good faith. (Did not add In paying coaches which I will handle also). Finally, if I do not
                                                                      spend it all plus my 50k, I will return the remaining sum. Not looking to profit at all just to keep my
                                                                      exposure at 50k.
      From:      Jamal James      211312017   2113/2017 3:50:46 AM    From Freedman ... thoughts?

      To:      Carlton Debose

      To:      Jama/James         2113/2017   211312017 4:03:51 AM    Sorry. I've been on a plane for4 hours. I'd leave ltat 30k. Maybe go upto 35 if you want to be nice.
                                                                      (Upto Carlton). 60k or whatever just came up. The deal before we started this was no money when I
      To:      Carlton Debose                                         was in LA last weekend!!

      From:      Jamal James      2113/2017   2/1312017 4:07:57 AM    Exactly! Exactly!! ... l'm ready to walk. Long term play is if Gary's bad then we're free to walk from him
                                                                      after this summer.                Is up too! That's $72K and $60k respectively! That frees us to have
      To:      Carlton Debose                                         some real leverage to do something's.             is up after this year right?

      From;      Jamal James      211312017   2113/2017 4:08:16 AM    About to give my Iii man a bath. Sto I'll forward you email I sent to Gary

      To:      Carlton Debose
      From:      Carlton Debose   2/13/2017   2113/2017 4:58:01 AM    All of those numbers mean nothing to me. He can list candy, nuts and chicken butts as part of his cost
                                                                      for all I care. That means nothing to me. Nothing. The question should be: how much of Gary's deal is
      To:      Jamal James                                            he asking for? Also paying back adidas (which they won1 and can't accept) has nothing to do with me.
                                                                      And while I'm at it, the only thing he's "reimbursing" adidas for is uniforms. Plain and simple question
                                                                      that needs to be answered: how much of Gary's deal is he asking for?
      From:      Carlton Debose   211312017   2/13/2017 5:00:06 AM    Also you need it in writing what adidas is going to give them BC THEYWERENT GOING TO GIVE
                                                                      THEM 60K AND GIVE LANGFORD AND WILLIAMSON AROUND 50K OR 60K. NOPE NO CHANCE
      To:      Jamal James                                            GENTLEMEN.
      To:      Jamal James        2113/2017   2/13/2017 5: 10:09 AM   Agreed. To me it's all about what we are willing to do. No question they want to be over here and we
                                                                      want them. Everyone must sacrifice to make this work. We have offered our part. Ifs their turn.
      To:      Carlton Debose
      From:      Jamal James      211312017   211312017 5:11 :28 AM   I'm asking him to send the Adidas offer. Sto, who gave you the particulars of the deal first? Mel or
                                                                      Freedman?
      To:      Carlton Debose
      To:      Jamal James        2/1312017   2/1312017 5: 15:02 AM   Freedman then Mel 15 minutes later

      To:      Carlton Debose




                                                                                                                                                    USAO373_00046132
Produced Subject to FRCP 6(e)                                                                                                                                   NCBB-0009557
FOIA Confidential Treatment Requested
                Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 4 of 6


                                                                             (John Stovall)
      From:      Jamal James      211312017   2/13/2017 5:15:33 AM    They both said no money?!?

      To:      Carlton Debose
      To:      Jamal James        211312017   2113/2017 5:15:35 AM    I will be in the air for the next 2 hours.

      To:      Carlton Debose
      To:      Jamal James        2/1312017   2113/2017 5: 17:50 AM   The adidas deal or what they wanted from us?

      To:      Carlton Debose
      To:      Jamal James        211312017   2/1312017 5:19:06 AM    They assumed we were covering traveL A dollar figure was never mentioned. That conversation
                                                                      originally came from Mel.
      To:      Carlton Debose
      From:      Carlton Debose   2113/2017   211312017 5:21 :OO AM   And you need to tell them that they'Ve put you in a position where you both had to bring me up to 4
                                                                      different scenartos now and it's making you both look crazy and making this deal more unlikely by the
      To:      Jamal James                                            minute. If need be walk them through all of the different things that's been said. You need to let
                                                                      Freedman know notto let Mel walk him Into no deal here. I told you both this am thalit was going to
                                                                      get murkier be Melisa lying piece of shit.

      To:      Jamal James        2113/2017   2113/2017 5:23:35 AM    No doubt. That's why we are mostly dealing with freedman.

      To:      Carlton Debose
      From:      Carlton Debose   211312017   211312017 5:25:10 AM    But he's listening to and being guided by Mel. Don't forget that. I tell you whatthough .... l'm willing to
                                                                      betthatthe respect of what I did last year with Mel, Gary Franklin, HIiicrest, DeAndre Ayton and
      To:      Jamal James                                            larnelle just shot through the roof for you guys over the past week or so. So that's a selfish sliver
                                                                      lining for me.

      To:      Jamal James        2113/2017   211312017 5:26:00 AM    Believe me. We are not!!

      To:      Carlton Debose


      From:      Jamal James      2113/2017   211312017 5:26:00 AM    Big time!!!!

      To:      Carlton Debose
      From:      Carlton Debose   2/1312017   211312017 5:31:44 AM    This mfer Mel has got Freedman petrified and when you both get to Cali you need to strengthen and
                                                                      embolden these other people thats following this clown's every word and put an end to this shit
      To:      Jamal James

      From:      Jamal James      2/1312017   211312017 5:48:39 AM    I agree!!

      To:      Carlton Debose
      From:      Jamal James      211312017   2113/2017 5:48:48 AM    Look atthis sh •t...

      To:      Carlton Debose

      From:      Jamal James      2113/2017   2113/2017 5:48:55 AM    Fwd: As an attorney, sending a competitor a copy of the competitors contract would not be smart
                                                                      because provides Adidas with potential claims of interference with contract. ltwould also be
      To:      Carlton Debose                                         disrespectfuL If the issue is whether the money is limited to the spring, I can share a part of the email
                                                                      sent with it.

      From:      Jamal James      2113/2017   2113/2017 5:49:41 AM    How much don we care about Bo! Bo!?

      To:      Carlton Debose
      From:      Jamal James      2/13/2017   2113/2017 5:49:47 AM    'do

      To:      Carlton Debose

      From:      Carlton Debose   2113/2017   211312017 5:58:54 AM    This is all about harming       and strengthening            Couldn't care less about Bo! Bo! honestly.       I
                                                                      said this the other day when we talked. I was like "oh well" about their deal with       but when
      To:      Jamal James                                            presented to weaken them I jumped at the chance. You need to tell Freedman that he has
                                                                      unnecessarily confused this situation and it needs to be cleaned up if he wants to get it done be he's
                                                                      given you numerous confusing scenarios to a situation that was running smooth 24 hrs ago

      From:      Jamal James      2114/2017   211412017 12:06:43 AM   Going to pick up my young guy. I just called Freedman. Didn't get an answer but left another
                                                                      message telling him we need the bottom line($). Told him our Initial understanding was a flat$30k so
      To:      Carlton Debose                                         the new scenarios have thrown us for a loop somewhat. Told him We need a bottom line and at this
                                                                      point we're removing the choice from Gary.

      To:      Jamal James        211412017   211412017 12:07:36 AM   u plan on mtg with them this week? He said he was open and would make time
      To:      Carlton Debose
      From:      Jamal James      2/1412017   2/14/201712:14:0SAM     That was my plan! Mel said he (Freedman) didn't have time when I tried to set something up last week
                                                                      for us on to meet Wednesday. I;) Freedman told me he had to sign the deal by today when we were
      To:      Carlton Debose                                         talking over the weekend.

      To:      Jamal James        2/1412017   211412017 10:37:33 PM   Sorry to bother u today. But 1 quick question. Have u talked to Gary about giving up the 30 and did he
                                                                      agree? I moved this to our group chat because C would need to know to.
      To;      Carlton Debose

      To:      Jamal James        2/1412017   211412017 10:37:36 PM   Too

      To:      Carlton Debose
      From:      Jamal James      211412017   21141201710:38:23 PM    He hasn't responded to me email or calls. At this point we may just tell him that's what we're doing?
                                                                      Have you talked to Freedman?
      To:      Carlton Debose

      To:      Jamal James        211412017   2114/201710:41:44 PM    Yep.

      To:      Carlton Debose




                                                                                                                                                     USAO373_00046133
Produced Subject to FRCP 6(e)                                                                                                                                     NCBB-0009558
FOIA Confidential Treatment Requested
                Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 5 of 6


                                                                            (John Stovall)
      To:      Jamal James        2119/2017   2119/2017 12:48:28AM    As you know        turned down our deaL Adidas asked them not to sign our deal and has talked to
                                                                      them about an "unlimited" product deal. They have not signed anything yet.
      To:      Carlton Debose
      To:      Jamal James        2/1912017   211912017 9:27:46 PM    Any update on Freedman and Mark? Freedman hit me this afternoon asking,

      To:      Carlton Debose
      From:      Jamal James      2119/2017   2119/2017 9:59:19 PM    Fwd: Would not work, Mark has a good team and 9 guys at least. He promised them, We have 7
                                                                      guys. Need our own situation, Adidas came up to 75k They are making announcements and
      To:      Carlton Debose                                         individual deals, I thought you would consider giving Mark Gary's spot since he has nothing and
                                                                      choose to hurt the brand out of ego, I did not care about spending more than I would on Adidas,
                                                                      Really tried my best here, We would do another team but cannot do Cal Supreme given the partner
                                                                      cares less about the kids and the brand,

      From:      Jamal James      2119/2017   2119/2017 10:04:20 PM   Should we move Gary out?      o
      To:      Carlton Debose


      From:      Carlton Debose   2119/2017   2119/2017 10:15:43 PM   In fairness that was exactly what was done, Point blank period, Crazily and this should piss both of
                                                                      you off is that all of your work was blown up by having Gary have a coach (a coach that was going to
      To:      Jamal James                                            be Ignored by the way, don1 gel it twisted) on the bench, Good ended up being the enemy of perfect
                                                                      which should never happen in negotiations

      From:      Carlton Debose   2/19/2017   211912017 10:25:34 PM   To further make my point Gary and Mike and whoever inside the program can monitor what's going
                                                                      on with the program by siting directly behind the bench or next to it and be just as effective, We don't
      To:      Jamal James                                            have the EYBL atthe Staples Center where Gary and his people would need security clearance and
                                                                      All Access passes, This becomes more asinine the more I think about it Also want to be frank with
                                                                      you both and say for the record that all of these mlers G/Freedman/Mel can all go fiy a fucking kite, I
                                                                      just know how hard the both of you have worked on this

      From:      Jamal James      2119/2017   2119/2017 10:51:52 PM   Just got off the phone with Mark. .. he said he's talked to Gary and Bryan and thinks he can get it done.
                                                                      I told him to get It done, He said to give him a couple of hours so we'll see,
      To:      Carlton Debose

      To:      Jamal James        2119/2017   2119/2017 10:52:19 PM   Amen. Not sure how we woUld move Gary out at this point. We may just have to let him crash and
                                                                      burn unless there Is an alternative I am not aware ot
      To:      Carlton Debose
      From:      Carlton Debose   2119/2017   2/19/2017 10:53:05 PM   OK let me know

      To:      Jamal James
      To:      Jamal James        2119/2017   2119/2017 10:54:31 PM   Given what Mal just said I hope I did all that typing for nothing, Good luck to Mark!

      To:      Carlton Debose

      To:      Jamal James        212512017   212512017 3:56:35 AM    I hate to revisit this crap, BUL .. Imo, We should giVe Gary an ultimatum, Do what we are asking or
                                                                      lose your EYBL spot to
      To:      Carlton Debose
      From:      Jamal James      212512017   2/2512017 4:31:40 AM    At this point I'm letting him cook. He's done afterthls yeaL focus on finding a replacement or

      To:      Carlton Debose
      To:      Jamal James        212512017   2125/2017 4:49:55 AM    Ok

      To:      Carlton Debose
      From:      Jamal James      212512017   2125/2017 5:08:58 AM    CD .. whalyouthink? Move him out?

      To:      Carlton Debose
      From:      Carlton Debose   2125/2017   2125/2017 7:03:04 PM    Fellas I Just got my phone back (left it at the gym last night), What's the latest with this Freedman/Mel
                                                                      situation?
      To:      Jamal James

      To:      Jamal James        2125/2017   2125/2017 7:09:44 PM     I was w!th Mel and Freedman last night They still want to do it and "say" they have not signed
                                                                      anything. I TOTALLY understand Jamal's point and I'm fine with that too,
      To:      Carlton Debose
      From:      Jamal James      2/25/2017   212512017 7:09:53 PM    I haven't talked to Freedman or Mel since last week. You saw the email Gary sent us right? Also, I told
                                                                      Sto this, butthis dude had the audacity to say to me on the phone the other day that I should still
      To:      Carlton Debose                                         exercise his option because he did at leasttry to make it work (00} Let him cooL,do everything by
                                                                      the boom with him, nothing extra, no favors, and on September 30th we can retire his Jersey,

      From:      Jamal James      2125/2017   2125/2017 7:10:25 PM    'by the book

      To:      Carlton Debose
      To:      Jamal James        2125/2017   2/25/2017 7:12:19 PM    I don't think I got the email but I have no argument with that. I don't think     goes over there
                                                                      without our oK
      To:      Carlton Debose
      From:      Jamal James      2125/2017   2125/2017 7:12:59 PM    I agree to the        piece. Talked to           yesterday

      To:      Carlton Debose


      From:      Jamal James      2125/2017   2125/2017 7:14:02 PM    Sto he sent an email asking about his payment and then put the Freedman piece in It, I'll send itto
                                                                      you (for entertainment purposes)
      To:      Carlton Debose

      From:      Carlton Debose   2125/2017   2125/2017 7:18:25 PM    Here's what I think: with a deadline of Sun afternoon and team announcement on Mon, Get Gary's
                                                                      roster of who he will have and we will take It from there,
      To:      Jamal James

      From:      Carlton Debose   2125/2017   2125/2017 7:19:12 PM    I Just want to see what he puts forward and I will decide from there

      To:      Jamal James




                                                                                                                                                      USAO373_00046134
Produced Subject to FRCP 6(e)                                                                                                                                  NCBB-0009559
FOIA Confidential Treatment Requested
                Case 1:19-cr-00373-PGG Document 51-2 Filed 09/06/19 Page 6 of 6


                                                        (Jamal James)
      From:         Carlton DeBose   2/12/2017   2/12/2017 9:26:25 PM    I am not committing to anything financially until I
                                                                         know what and where everything sits. Is there a
      To:         John Stovall                                           commitment? What are the costs? Be someone
                                                                         like Mel will keep coming to the well if commitments
                                                                         are continually made. I don't give a shit about the
                                                                         10k if I'm already spending approximately 100k but
                                                                         it can not keep ballooning to higher numbers. I
                                                                         don't understand the lightning part.


      From:         John Stovall     2/12/2017   2/12/2017 9:28:26 PM    Freedman will cover the 1O grand. I agree once the
                                                                         deal is done the well is dry. I think they will agree to
      To:         Carlton DeBose                                         that. The         deal is the             kid. He will
                                                                         stay with the          .

      To:         Carlton DeBose     2/12/2017   2/12/2017 9:29:30 PM    Freedman had originally told me that he thinks
                                                                                     feel like this takes away from them if
      To:         John Stovall                                           the kid who normally would go home and play for
                                                                                   stays and play with them. Is he staying
                                                                         with           now Sto?

      From:         Carlton DeBose   2/12/2017   2/12/2017 9:29:33 PM    What does it have to do with Freedman though?

      To:         John Stovall
      From:         Carlton DeBose   2/12/2017   2/12/2017 9:31 :03 PM   But it will get to the end of being done {trust me on
                                                                         this one) and Mel will come back to you all and say,
      To:         John Stovall                                           we're close but I need XYZ.

      From:         John Stovall     2/12/2017   2/12/2017 9:33:48 PM              handler had him with the            last
                                                                         year.         goes to school in Cali. I think
      To:         Carlton DeBose                                         freedman would return him to the lightning. They
                                                                         may have too many bigs without it and           may
                                                                         not play.
      To:         Carlton DeBose     2/12/2017   2/12/2017 9:37:35 PM    Gary first check   = $36K

      To:         John Stovall
      From:         Carlton DeBose   2/12/2017   2/12/2017 9:39:39 PM    30 goes to that team. Period. And he can't bullshit
                                                                         and say that it was going to go to the other teams.
      To:         John Stovall                                           It's bullshit be that 17u has 4 stops of flights and
                                                                         hotels before their next check.

      To:         Carlton DeBose     2/12/2017   2/12/2017 9:40:46 PM    Ok. 3 stops this year though right?

      To:         John Stovall
      To:         Carlton DeBose     2/12/2017   2/12/2017 9:41 :08 PM   He won't even have to spend anything for Cali

      To:         John Stovall
      To:         Carlton DeBose     2/12/2017   2/12/2017 9:41 :29 PM   Kids should be able to be on their own session 4
                                                                         right?
      To:         John Stovall
      From:         Carlton DeBose   2/12/2017   2/12/2017 9:43:33 PM    Oh shit. You're right. Duh. Wasn't thinking. Yes he
                                                                         can afford that 30k
      To:         John Stovall
      From:         John Stovall     2/12/2017   2/12/2017 9:51 :25 PM   IMO we get the check from Gary and give it to
                                                                         Mel/Freedman. I don't want any Bs from anyone.
      To:         Carlton DeBose
      To:         Carlton DeBose     2/12/2017   2/12/2017 9:52:09 PM    I'll take it a step further can we redirect the payment
                                                                         to Freedman?
      To:         John Stovall
      To:         Carlton DeBose     2/12/2017   2/12/2017 9:52:16 PM    From AP?

      To:         John Stovall




                                                                                                          USAO373_00046138
Produced Subject to FRCP 6(e)                                                                                       NCBB-0009564
FOIA Confidential Treatment Requested
